—Judgment unanimously affirmed. Memorandum: Defendant was convicted following a jury trial of murder in the second degree (Penal Law § 125.25 [1]; § 20.00) and criminal possession of a weapon in the second degree (Penal Law §§ 265.03, 20.00). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that the evidence is legally sufficient to support defendant’s conviction (see, People v Bleakley, 69 NY2d 490, 495) either as a principal or as an accomplice (see, Penal Law § 20.00; People v Rivera, 84 NY2d 766, 771; People v Green, 225 AD2d 1077, lv denied 88 NY2d 879). Defendant’s sentence is neither unduly harsh nor severe.
We have considered the other issues raised on appeal and conclude that they are without merit (see, People v Hill, 225 AD2d 1076, Iv denied 88 NY2d 880; People v Green, supra). (Appeal from Judgment of Supreme Court, Erie County, Forma, J.—Murder, 2nd Degree.) Present—Green, J. P., Pine, Callahan, Doerr and Davis, JJ.